DETAILED ACTION

Status of Claims
Claims 1, 5-9, 12-19, 21-31 is/are pending.
Claims 1, 5-9, 12-19, 21-31 is/are rejected.
Claims 2-4, 10-11, 20 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 12-19, 21-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-20 of U.S. Patent No. 9,243,141 (FARRUGIA ET AL), or
	• claims 1-21 of U.S. Patent No. 9,617,437 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,718,970 (FARRUGIA ET AL), or
• claims 1-5 of U.S. Patent No. 10,358,563 (FARRUGIA ET AL);
in view of FARRUGIA ET AL (US 2016/0326390),
and in view of BRETON ET AL (US 6,384,108).
FARRUGIA ET AL (US 2016/0326390) has a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the reference (which is more than 1 year before the effective filing date of the present application), it constitutes prior art under 35 U.S.C. 102(a)(1). 
The U.S. Patents each claim nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix, wherein the sulfonated polyester matrix can be a sodium salt of a sulfonated copolyester (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.).
Features not explicitly claimed in the above U.S. Patents are known in the art as evidenced by the following:
	FARRUGIA ET AL ‘390 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: a diacid component comprising an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.), optionally in combination with a non-sulfonated polyacid component (e.g., aromatic dicarboxylic 
	BRETON ET AL ‘108 discloses that it is well known in the art to incorporate comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-propanediol repeat units, and diethylene glycol repeat units; etc.) in order to produce dispersible 
	Regarding claims 1, 5-9, 12-13, 16-18, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce
nanocomposite particles comprising a sodium sulfonated copolyester matrix containing a plurality of silver nanoparticles dispersed within the matrix as claimed in the above U.S. Patents, utilizing the sulfonated copolyester resins, silver nanoparticles, and composite production methods as disclosed in FARRUGIA ET AL ‘390, wherein the sodium sulfonated copolyester of the matrix preferably contains 5-10 mol% hydrophilic groups (e.g., alkali sulfonated groups, etc.) as suggested by BRETON ET AL ‘108 in order to facilitate production of nanocomposite particles with controlled submicron particle sizes.
 	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph 0016 of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) of sulfonation, based on the assumption of a diacid:diol ratio of approximately 1:1 for the polyester, results in the following equation:


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyester of the matrix (e.g., 2.5-15 mol%, preferably 5-10 mol% as suggested by BRETON ET AL ‘108) in the nanocomposite particles claimed in the above U.S. Patents in order to obtain the optimum nanocomposite particle sizes for specific end-use applications and/or particular ink formulations.
	Regarding claims 13-15, 19, one of ordinary skill in the art would have utilized the nanocomposite particles claimed in the above U.S. Patents in known products such as aqueous ink compositions as disclosed in FARRUGIA ET AL ‘390.


Claim 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-20 of U.S. Patent No. 9,243,141 (FARRUGIA ET AL), or
	• claims 1-21 of U.S. Patent No. 9,617,437 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,718,970 (FARRUGIA ET AL), or
• claims 1-5 of U.S. Patent No. 10,358,563 (FARRUGIA ET AL);
in view of FARRUGIA ET AL (US 2016/0326390),
and in view of BRETON ET AL (US 6,384,108),
	as applied to claims 1, 13 above,
and further in view of FARRUGIA ET AL (US 2017/0022370).
	FARRUGIA ET AL ‘370 discloses that it is well known in the art to utilize composite particles (e.g., containing self-dispersible polyester) and silver nanoparticles in clear ink compositions in order to provide a clear anti-bacterial overcoat for substrates. (paragraph 0147, etc.).
	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles claimed in the above U.S. Patents in known ink products such as clear or transparent inks as suggested in FARRUGIA ET AL ‘370 in order to provide useful decorative, protective, and/or anti-bacterial effects.

The provisional rejections on the ground of nonstatutory double patenting based on:
 	• Application No. 15/407,707 (US 2017/0121488) (FARRUGIA ET AL) 
in view of FARRUGIA ET AL (US 2016/0326390). 
in the previous Office Action mailed 08/07/2019 have been withdrawn in view of the abandonment of Application No. 15/407,707 on 12/12/2019.

The provisional rejections on the ground of nonstatutory double patenting based on:
	• copending Application No. 15/788,046 (US 2018/0037750) (FARRUGIA ET AL) 
 		(allowed), 
in view of FARRUGIA ET AL (US 2016/0326390). 
in the previous Office Action mailed 08/07/2019 have been withdrawn in view of Applicant’s arguments filed 11/04/2019 -- i.e., copending Application No. 15/788,046 does not claim matrices made from the recited sodium sulfonated polyester.

The rejections on the ground of nonstatutory double patenting based on:
• claims 1-12 of U.S. Patent No. 9,908,977 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,909,013 (FARRUGIA ET AL),
in the previous Office Action mailed 08/06/2020 have been withdrawn because these patents do not claim composites with submicron particle sizes of about 5-55 nanometers.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 12-19, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
FARRUGIA ET AL (US 2016/0326390),
in view of BRETON ET AL (US 6,384,108).
The applied reference has a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the reference (which is more than 1 year before the effective filing date of the present application), it constitutes prior art under 35 U.S.C. 102(a)(1). 
 	FARRUGIA ET AL ‘390 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: a diacid component comprising an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.), 
	BRETON ET AL ‘108 discloses that it is well known in the art to incorporate comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin 
	Regarding claims 1, 5-9, 12-19, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form nanocomposite particles comprising a sodium sulfonated copolyester matrix containing a plurality of silver nanoparticles dispersed within the matrix and incorporate said nanocomposite particles in aqueous ink compositions as disclosed in FARRUGIA ET AL ‘390, wherein the sodium sulfonated copolyester of the matrix preferably contains 5-10 mol% hydrophilic groups (e.g., alkali sulfonated groups, etc.) as suggested by BRETON ET AL ‘108 in order to facilitate production of nanocomposite particles with controlled submicron particle sizes.
	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph 0016 of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) 


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyester of the matrix (e.g., 2.5-15 mol%, preferably 5-10 mol% as suggested by BRETON ET AL ‘108) in the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 in order to obtain the optimum nanocomposite particle sizes for specific end-use applications and/or particular ink formulations.
.

Claims 1, 5-9, 12-19, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	FARRUGIA ET AL (US 2016/0215104),
in view of FARRUGIA ET AL (US 2016/0326390),
in view of BRETON ET AL (US 6,384,108).
The applied references have a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the references (which is more than 1 year before the effective filing date of the present application), they constitutes prior art under 35 U.S.C. 102(a)(1). 
	FARRUGIA ET AL ‘104 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: a diacid component comprising an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.), optionally in combination with a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc.); a diol component comprising a non-sulfonated polyol component (e.g., diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); and optional branching agents in typical amounts of 0.1-5 mol% of the resin.  The sulfonated polyester resins include sodium salts of sulfonated copolyesters (e.g., copoly(1,2-
	FARRUGIA ET AL ‘390 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: a diacid component comprising an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.), optionally in combination with a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc.); a diol component comprising a non-sulfonated polyol component (e.g., diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); and optional branching agents in typical amounts of 0.1-5 mol% of the resin; wherein the sulfonated polyester resins include sodium salts of sulfonated copolyesters (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.). The composite particles have a typical size of 5-500 nm.  The silver 
	BRETON ET AL ‘108 discloses that it is well known in the art to incorporate comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-propanediol repeat units, and diethylene glycol repeat units; etc.) in order to produce dispersible self-emulsifying copolyester particles with submicron particle sizes of 2-500 nm which are useful as components in ink compositions, wherein the copolyester particle size generally decreases as the concentration of hydrophilic groups increases. (line 27-30, col. 3; line 5, col. 4 to line 14, col. 5; etc.; Examples 1, 5-6, etc.)

	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph 0016 of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) of sulfonation, based on the assumption of a diacid:diol ratio of approximately 1:1 for the polyester, results in the following equation:


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer






            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyester of the matrix (e.g., 2.5-15 mol%, preferably 5-10 mol% as suggested by BRETON ET AL ‘108) in the nanocomposite particles as disclosed in FARRUGIA ET AL ‘104 in order to obtain the optimum nanocomposite particle sizes for specific end-use applications and/or particular ink formulations.
	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘104 in known ink products such as clear or transparent inks in order to provide useful decorative, protective, and/or anti-bacterial effects.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• FARRUGIA ET AL (US 2016/0326390), in view of BRETON ET AL (US 6,384,108),
		or

		as applied to claims 1, 13 above,
and further in view of FARRUGIA ET AL (US 2017/0022370).
	FARRUGIA ET AL ‘370 discloses that it is well known in the art to utilize composite particles (e.g., containing self-dispersible polyester) and silver nanoparticles in clear ink compositions in order to provide a clear anti-bacterial overcoat for substrates. (paragraph 0147, etc.).
 	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 or FARRUGIA ET AL ‘104 in known ink products such as clear or transparent inks as suggested in FARRUGIA ET AL ‘370 in order to provide useful decorative, protective, and/or anti-bacterial effects.

*     *     *

The rejections of Claims 1, 4-9 based on HAILE ET AL ‘910 under 35 U.S.C. 103 in the previous Office Action mailed 08/06/2020 have been withdrawn upon further reconsideration.

Response to Arguments
Applicant's arguments and the CHOPRA Declaration filed 11/06/2020 have been fully considered but they are not persuasive.

	(B) Applicant’s arguments regarding the nonstatutory double patenting based on U.S. Patent Nos. 9,243,141; 9,617,437; 9,718,970; 10,358,563 are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 11/06/2020.
	(C) Applicant’s argument regarding the rejections under 35 U.S.C. 103 based on FARRUGIA ET AL ‘390 or FARRUGIA ET AL ‘104 are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 11/06/2020.
 
Applicant’s arguments filed 11/06/2020 with respect to the rejections of claims 1, 4-9 under 35 U.S.C. 103 based on HAILE ET AL ‘910 have been considered.  
 	Upon further reconsideration, and in view of the CHOPRA Declaration and its statements with respect to the difference in structure from the in-situ generation of silver nanoparticles during self-assembly of the polyester resin particles, as compared to mechanical blending of silver nanoparticles in polyester resin (e.g., via melt-mixing, etc. as suggested by SHIN ET AL ‘771), the rejections of claims 1, 4-9 under 35 U.S.C. 103 based on HAILE ET AL ‘910 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BURNS ET AL (US 5,973,026) and BRETON ET AL (US 5,977,209) and PATEL ET AL (US 5,684,063) disclose ink compositions containing sulfonated copolyesters with degrees of sulfonation greater than 3.5 mol% (e.g., 7.5 mol%).
	CHENG ET AL (US 6,180,691) and CHENG ET AL (US 6,239,193) and CHENG ET AL (US 6,548,571) and NICHOLS ET AL (US 6,184,268) and BRETON ET AL (US 5,863,320) and WONG ET AL (US 5,762,695) disclose ink compositions containing sulfonated copolyesters with degrees of sulfonation of 7.5 mol%.
	MAGDASSI ET AL (US 2005/0078158) and VANHEUSDEN ET AL (US 2006/0189113) and ANDRE ET AL (US 2015/0159029) and BRUST ET AL (US 2016/0274461) and BRUST ET AL (US 2017/0081532) disclose inks containing silver nanoparticles.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 27, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787